PER CURIAM.
Charlie Mack Williams, Sr., a North Carolina inmate, appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A. § 1915A (West Supp.1998). We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. Williams v. Tannis, No. CA-00-783 (M.D.N.C. filed Oct. 19, 2000; entered Oct. 20, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.